Heydenfeldt. J., delivered the opinion of the Court.
Murray, C. J., concurred.
In defense to an action on a promissory note, it is not sufficient to *161plead in general terms want of consideration, and that the note was obtained by fraud. The answer should set out the circumstances under which the note was given, and point out the facts which constitute the fraud.
Nor is it a good plea to allege that the note sued on is the property of another, and not of the plaintiff, without showing some substantial matter of defense against the one asserted to be the owner, and which could not be set up against the plaintiff.
Judgment affirmed.